Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the King publication wherein it discloses a method, performed by an electronic device, of assisting driving of a vehicles (see Figs. 1 - 2, ¶0008 - ¶0010, ¶0046, and ¶0050 - ¶0055.  In particular, see Figs. 1 - 3.  See ¶0046, "an intersection collision warning system (ICWS) 10 constructed in accordance with the present invention being shown positioned about an intersection or collision area 12. The ICWS 10 is used to help motorists avoid collisions at existing intersections by detecting impending collisions and warning the motorists”), the method comprising: 
obtaining first surrounding area information of the vehicle based on the vehicle being located at a first distance from a monitored area disposed ahead of the vehicle.   (See Fig. 2, ¶0052 - ¶0054, ¶0067 - ¶0070, and ¶0136.  In particular, see Figs. 2, 32, and 35.  See ¶0054. See ¶0067, "Sensor placement is very important in order to make sure that collision warning is displayed to drivers in time for them to react. To determine the correct distance from the intersection, it is important to consider the one dimensional motion model, in a straight path.”)
However, the prior art does not teach, or suggest every element of independent claims 1, 10, and 18.  As such, a person skilled in the art would not modify King, or any other combination thereof, to provide the method wherein it provides a first control command for controlling the vehicle to operate in a first operating mode among a plurality of operating modes, 
based on a first congestion value of the monitored area that is obtained by using the first surrounding area information, the first operating mode comprising
 a first driving mode for driving along a first driving route set to enter the monitored area and 
a second driving mode for driving along a modified first driving route set to bypass the monitored area;
based on the vehicle having been driven toward the monitored area according to the first congestion value being smaller than a first preset value, 
obtaining second surrounding area information of the vehicle based on the vehicle being located at a second distance less than the first distance from the monitored area; and
providing a second control command for changing the first operating mode to a second operating mode among the plurality of operating modes and for 
controlling the vehicle to operate in the second operating mode among the plurality of operating modes, based on a second congestion value of the monitored area that is obtained by using the second surrounding area information, the second operating mode comprising 
the first driving mode for driving along the first driving route set to enter the monitored area, the second driving mode for driving along the modified first driving route set to bypass the monitored area, and a third driving mode for waiting to enter the monitored area.
	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein it provides a first control command for controlling the vehicle to operate in a first operating mode among a plurality of operating modes, 
based on a first congestion value of the monitored area that is obtained by using the first surrounding area information, the first operating mode comprising
 a first driving mode for driving along a first driving route set to enter the monitored area and 
a second driving mode for driving along a modified first driving route set to bypass the monitored area;
based on the vehicle having been driven toward the monitored area according to the first congestion value being smaller than a first preset value, 
obtaining second surrounding area information of the vehicle based on the vehicle being located at a second distance less than the first distance from the monitored area; and
providing a second control command for changing the first operating mode to a second operating mode among the plurality of operating modes and for 
controlling the vehicle to operate in the second operating mode among the plurality of operating modes, based on a second congestion value of the monitored area that is obtained by using the second surrounding area information, the second operating mode comprising 
the first driving mode for driving along the first driving route set to enter the monitored area, the second driving mode for driving along the modified first driving route set to bypass the monitored area, and a third driving mode for waiting to enter the monitored area.
In particular, the prior art is silent in teaching, or suggesting a method wherein an automobile acquires surrounding / environment information; enters into a region having traffic congestion; and monitors the potential for increasing intensity degrees or levels of traffic congestion along the automobile’s route.  Then, in response to the automobile’s monitoring of the traffic congestion area, the automobile then determines whether or not it should enact among a plurality of operating modes, to bypass the traffic congestion area or wait to enter the monitored traffic congestion area.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661